Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 12-15 in the reply filed on June 21, 2021 is acknowledged.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Roffe on July 1, 2021.
The application has been amended as follows: 
Claim 27, line 2, “post is about 0.25 inches to about 0.5 inches” has been changed to --- post is 0.25 inches to 0.5 inches ---.
Claim 36, line 2, “post is about 0.25 inches to about 0.5 inches” has been changed to --- post is 0.25 inches to 0.5 inches ---.


REASONS FOR ALLOWANCE
Claims 9-12, and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a post on the bottom drawer, the post extending downward from the bottom drawer a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 1, 2021